This case is submitted upon exceptions to an order of the Justice of the Superior Court of Kennebec County discharging, upon a writ of habeas corpus, the petitioner, committed to jail upon an execution issued to enforce a decree of divorce, ordering the petitioner to make payments for the support of his minor child.
The exceptions are not properly before us. It is a well-settled principle that exceptions do not lie to the discharge of a prisoner upon habeas corpus. Knowlton, Petr. v. Baker, 72 Maine, 202. Stuart v. Smith, 101 Maine, 397. Exceptions dismissed.